EXAMINER'S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Authorization for this examiner’s amendment was given in an interview with attorney Hailey Bureau on 2/25/2021.

	The application has been amended as follows: 
Claim 17:
Please REPLACE claim 17 with “A cell carrier, comprising: the porous gelatin sheet according to claim 16.”
Claim 18:
Please REPLACE claim 18 with “A scaffold for repairing tissue damage, comprising: the porous gelatin sheet according to claim 16.” 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the claims and remarks all filed on 10/29/2020 are persuasive in reiterating that a method for producing a porous gelatin sheet including chambers, the method comprising the steps of: (a) mixing a composition including water, a gelatin, a water-immiscible liquid, and an emulsifying agent to obtain an emulsion, wherein, in step (a), a volume of a water-
Applicant’s remarks on pages 6-7 provide further clarity in distinguishing the claimed method over the prior art.
The prior art previously identified by examiner: Nilsson (US20050147646A1) in view of Ogiwara et al. (WO2014115732A1 Machine Translation) hereinafter Ogiwara and further in view of Kluijtmans et al. (US 20090246282 Al) hereinafter Kluijtmans neither individually nor in combination, disclose nor make obvious each of the limitations of the method as claimed.
Rejoinder
	Claims 1-15 are directed to an allowable method. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 16-19, directed to a product prepared by an allowable method, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-15 are directed to an allowable method.
Claims 16-19 are directed to a product produced by an allowable method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quanglong Truong whose telephone number is 571-18, 19, 270-0719. The examiner can normally be reached on Monday to Friday from 8:00 am – 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

/QUANGLONG N TRUONG/Examiner, Art Unit 1615                                                                                                                                                                                                        

/ARADHANA SASAN/Primary Examiner, Art Unit 1615